 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                     UNITED STATES DISTRICT COURT

11                                   EASTERN DISTRICT OF CALIFORNIA

12   ROBIN FRAZIER,                                           )   Case No. 1:18-cv-00446-AWI-SKO
                                                              )
13                            Plaintiff,                      )
                                                              )   ORDER MODIFYING CASE
14   v.                                                       )   SCHEDULE
                                                              )
15   AMERICAN AIRLINES, INC.,                                 )
                                                              )   (Doc. 21)
16                            Defendant.                      )
                                                              )
17                                                            )
                                                              )
18                                                            )
19

20           Pursuant to the parties’ “Joint Stipulation to Modify Scheduling Order,” (Doc. 21), and for good

21   cause shown, including the recent substitution of Plaintiff’s counsel, (see Docs. 19, 20), the additional

22   time needed to schedule an independent medical examination of Plaintiff and arrange for witness and

23   expert depositions, as well as the delays due to seeking out of state and out of country discovery, the

24   Court hereby ORDERS that the case schedule (Doc. 18) is modified as follows:1

25   ///

26
27

28   1
       Several of the dates proposed by the parties have been adjusted to comport with the Court’s calendar and scheduling
     requirements.
29
                                                              1
30
 1       Event                                        Prior Date                        Continued Date
         Non-Expert Discovery Cutoff                  December 2, 2019                  March 2, 2020
 2
         Initial Expert Disclosure Deadline           December 9, 2019                  March 9, 2020
 3
         Rebuttal Expert Disclosure                   December 23, 2019                 March 23, 2020
 4       Deadline
         Expert Discovery Cutoff                      January 21, 2020                  April 21, 2020
 5
         Non-Dispositive Motion Filing                January 21, 2020                  April 21, 2020
 6
         Deadline
 7       Non-Dispositive Motion Hearing               February 19, 2020                 May 20, 2020
         Deadline
 8       Dispositive Motion Filing                    January 21, 2020                  April 21, 2020
         Deadline
 9       Dispositive Motion Hearing                   March 2, 2020                     June 1, 2020
10       Deadline:
         Settlement Conference                        Telephonic conference to          Telephonic conference to
11                                                    discuss re-setting                discuss re-setting
                                                      Settlement Conference             Settlement Conference set
12                                                    set for February 19,              for May 13, 2020, at 4:00
                                                      2020, at 4:00 p.m.                p.m.2
13
         Pretrial Conference                          May 7, 2020, at 10:00             August 7, 2020, at 10:00
14                                                    a.m. before Senior                a.m. before Senior
                                                      District Judge Ishii              District Judge Ishii
15       Trial                                        July 7, 2020, at 8:30 a.m.        October 6, 2020, at 8:30
                                                      before Senior District            a.m. before Senior
16                                                    Judge Ishii                       District Judge Ishii
17

18   IT IS SO ORDERED.

19   Dated:      December 3, 2019                                            /s/   Sheila K. Oberto                    .
20                                                               UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
     2
       The parties are to use dial-in number: 1-888-557-8511; passcode: 6208204#. Prior to the telephonic conference,
27   counsel are to thoroughly discuss the advantages of and possibilities for settlement with their respective clients, and each
     other, and be prepared to propose a date on which a Settlement Conference will be set. By no later than May 6, 2020, the
28   parties shall file a joint statement confirming that they have met and conferred and setting forth their proposed
     Settlement Conference date(s).
29
                                                                  2
30
